NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 10-1403
                                   ________________

                                 TUBE CITY IMS, LLC,
                                                Appellant
                                         v.

    UNITED STEEL, PAPER AND FORESTRY, RUBBER, MANUFACTURING,
         ENERGY, ALLIED INDUSTRIAL AND SERVICE WORKERS
                INTERNATIONAL UNION, LOCAL 5852-19
                          ________________

                    On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                              (D.C. Civil No. 2-09-cv-00845)
                   District Judge: The Honorable William L. Standish
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 21, 2010

    BEFORE: HARDIMAN, GREENAWAY, JR., and NYGAARD, Circuit Judges.

                                  (Filed: January 6, 2011)
                                    _______________

                               OPINION OF THE COURT
                                   _______________

NYGAARD, Circuit Judge.

       Tube City IMS, LLC appeals from an adverse ruling by an Arbitrator on the

Union’s claim that Tube City had terminated a union member’s employment without just

cause, a violation of the parties’ collective bargaining agreement. Tube City filed an
action in the District Court seeking to vacate the award pursuant to Section 301 of the

Labor Management Relations Act, as amended, 29 U.S.C. § 185. The District Court

confirmed the Arbitrator’s award and entered judgment in favor of Tube City. We have

jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

       Arbitration awards are entitled to extreme deference. Dluhos v. Strasberg, 321

F.3d 365, 370 (3d Cir. 2003). A party seeking to vacate an arbitration award must clear a

“high hurdle.” Stolt-Nielson S.A. v. Animal Feeds Int’l Corp., --- U.S. ----, ----, 130 S.Ct.

1758, 1767 (2010). We must enforce an arbitration award unless there is “absolutely no

support at all in the record justifying the arbitrator’s determinations.” United Transp.

Union Local 1589 v. Suburban Transit Corp., 51 F.3d 376, 379 (3d Cir. 1995). The

ability of a court to vacate an arbitration award is limited to the following:

              (1) where the award was procured by corruption, fraud, or undue means;

              (2) where there was evident partiality or corruption in the arbitrators, or

              either of them;

              (3) where the arbitrators were guilty of misconduct in refusing to postpone

              the hearing, upon sufficient cause shown, or in refusing to hear evidence

              pertinent and material to the controversy; or of any other misbehavior by

              which the rights of any party have been prejudiced; or

              (4) where the arbitrators exceeded their powers, or so imperfectly executed

              them that a mutual, final, and definite award upon the subject matter

              submitted was not made.

9 U.S.C. § 10(a)(1)-(4).

                                              2
       Here, the Arbitrator heard testimony from witnesses for both parties, and

considered numerous exhibits, post-hearing briefs and oral argument of counsel. The

Arbitrator issued a seven-page opinion in which he made findings of fact and reviewed

the parties’ positions. His decision drew its essence from the collective bargaining

agreement, and was well-supported by canons of contract interpretation. The Arbitrator

directed Tube City to rescind the employee’s discharge, to reinstate him , and to make the

employee whole for his economic losses. Based on our review of the record, summary

judgment was proper, essentially for the reasons stated in the District Court’s

comprehensive and well-reasoned opinion, which held, inter alia, that this case “is really

nothing more than [Tube City’s] quibbling over the arbitrator’s interpretation of the

CBA.” We will affirm.




                                             3